DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-6 and 9-18 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach the weight ratio of 10:1 as claimed in claims 1 and 9. However, the Examiner maintains that this range would have been obvious over the prior art of record. In particular, the ratio is a result-effective variable as adjusting this ratio will alter the hydrophilicity of the coating, swelling, flexibility and resistance to removal by abrasion (see Thurmond at 0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
The applicant further argues that the ratio provides unexpected results. However, the evidence is not commensurate in scope with the claims. In particular, the examples are drawn to one specific combination of hyaluronic acid with 5604A. Furthermore, there are no comparison examples outside of the claimed range to provide proper evidence that the range provides .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the crosslinking agent configured to chemically attach the second coating solution to the first coating solution. However, this language is indefinite. It is unclear how solutions can be attached to each other with a crosslinking agent. A dried layer prepared from the first coating solution can be attached to a dried layer from the second coating solution by a crosslinking agent but it is unclear how a solution itself can be chemically attached to another solution. Therefore, claim 1 is indefinite. Claims 3-6 depend from claim 1 and are indefinite for the same reasons. For examination purposes, any composition that includes the elements as recited by claim 1 will be also interpreted as meeting the limitations of the crosslinker configured to chemically attach the second coating solution to the first coating solution (as the crosslinker will be considered to be configured to chemically attach the solutions as presently claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 3-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trogolo et al. (U.S. Pat. No. 6866859) in view of Thurmond et al. (U.S. PGPUB No. 2009/0318746).

I.	Regarding claims 1 and 3-6, Trogolo teaches a biocompatibile (abstract) composition for hydrophilic coating (abstract) comprising a first coating solution comprising an acrylate polymer (Example 1); a polyisocyanate crosslinking agent (Example 1); and a second coating solution comprising hyaluronic acid (Example 1). Trogolo fails to teach the inclusion of a polyether polyurethane in the second coating composition wherein a weight ratio of the hyaluronic acid to the polyether polyurethane is 10:1.

Second, Trogolo in view of Thurmond fail to teach the ratio of the amount of hyaluronic acid to polyether polyurethane being 10:1. However, adjusting this ratio will alter the hydrophilicity of the coating, swelling, flexibility and resistance to removal by abrasion (see Thurmond at 0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claims 9, 10 and 16-18 Trogolo teaches a substrate subjected to a hydrophilic coating (abstract and Example 1) by a hydrophilic coating method (abstract) comprising: coating 
	First, Thurmond teaches a coating composition for forming a hydrophilic coating (0005) comprising additional materials which may include hyaluronic acid and polyether polyurethanes (0043) which is applied over a bonding layer prepared from an acrylate polymer coating composition (0051). Thurmond further teaches the coatings for application to medical devices (0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a combination of hyaluronic acid and polyether polyurethane for Trogolo’s second coating composition/second layer only including hyaluronic acid. One would have been motivated to make this substitution as one could have made this substitution with a reasonable expectation of success (as Thurmond teaches that both hyaluronic acid and polyether polyurethanes can be used to provide a hydrophilic lubricious coating to a medical device, see above), and the predictable result of providing a coating having 
Second, Trogolo in view of Thurmond fail to teach the ratio of the amount of hyaluronic acid to polyether polyurethane being 10:1. However, adjusting this ratio will alter the hydrophilicity of the coating, swelling, flexibility and resistance to removal by abrasion (see Thurmond at 0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

III.	Regarding claims 11 and 12, Trogolo in view of Thurmond teach all the limitations of claim 9, including prior to coating with the first solution a step of washing the substrate with isopropanol (which will inherently be a mixed solution with water as isopropanol is hygroscopic) followed by drying (Example 2), and drying the first solution in an oven (see above). Trogolo in view of Thurmond fail to explicitly teach use of a mixture of distilled water with isopropanol. However, one having ordinary skill in the art before the effective filing date of the claimed invention could have substituted a mixed solution of distilled water and isopropanol for the generic water and isopropanol mixture taught by Trogolo in view of Thurmond. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that both water and distilled water would be expected to provide virtually identical washing results) and the predictable result of providing a cleaned substrate for further coating.


IV.	Regarding claims 13 and 15, Trogolo in view of Thurmond teach all the limitations of claim 9 and 12 (see above), including a baking step at 60 °C for 40 minutes and an immersing washing step for 30 minutes with deionized water (see above, and will inherently require a drying step after washing). Trogolo in view of Thurmond fail to teach the baking being for 10 minutes, the use of distilled water or immersing for 20 minutes. However, the times for baking and washing are result-effective variables. Adjusting these times will alter both the efficiency of the process and the degree of curing and cleanliness of the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known purified water (distilled water) for Trogolo in view of Thurmond’s deionized water. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that both deionized and distilled water are well known purified waters that are often substituted for one another for cleaning/washing) and the predictable result of providing a cleaned coating layer.

prima facie evidence of obviousness.

Conclusion
	Claims 1, 3-6 and 9-18 are pending.
	Claims 1, 3-6 and 9-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 19, 2022Primary Examiner, Art Unit 1759